Title: To Benjamin Franklin from John Adams, 23 May 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam May 23d 1781.
I have the honour of your Letter of the 19th with its Inclosures, and I thank your Excellency for the pains You have taken to communicate the News from America, which I think can scarcely be called bad, tho’ General Green lost the Field. I had before recieved and published in the Amsterdam Gazette the same accounts. The Gazetteers are so earnest after American News that I find it the shortest method of communicating the Newspapers to all.
I have recieved from Congress their Resolution of the third of January 1781, to draw Bills upon me in favour of Lee and Jones at six months sight for the full amount of the ballance due on the Contract made with them, for a Quantity of Cloathing for the Army. I have also a Letter from Mr. Gibson, of the Treasury Office as of January 28th, which informs me that the amount of Jones and Lee’s account is sixteen thousand two hundred and forty four pounds one shilling sterling.
I have just recieved from Gottenbourg the inclosed Letters, one to your Excellency and one to Mr. Jay. I recieved both unsealed with a direction to take Copies. I have put my own Seal upon that to your Excellency, and request the favour of You to put your’s upon that to Mr. Jay, and to convey it in the safest manner. It contains matter of great Importance, which ought to be carefully concealed from every Eye but your’s and Mr. Jays, for which reason I should be cautious of conveying it even with the dispatches of the Spanish Ambassador, especially as there are intimations in Mr. Lovell’s Letter of too much Curiosity with regard to Mr. Jay’s dispatches and as Mr. Jay himself complains that his Letters [are] opened. I hope this Instruction will remove all the difficulties with Spain, whose Accession to the Treaty would be of great Service to the Reputation of our Cause in every part of Europe.
It seems to me of vast Importance to Us, to obtain an acknowledgment of our Independence from as many other Sovereigns as possible, before any Conferences for Peace shall be opened: because if that Event should take place first, and the Powers at War with Great Britain, their Armies, Navies, and People weary of the War and clamouring for Peace, there is no knowing what hard Conditions may be insisted on from Us, nor into what Embarrassments British Arts and Obstinacy may plunge Us.
By the tenth Article of the Treaty of Alliance, the contracting Parties agree to invite or admit other Powers who may have recieved Injuries from Great Britain to accede to that Treaty. If Russia and the Northern Powers, or any of them, should be involved in the War in support of the Dutch, would it not be a proper Opportunity for the Execution of this Article? Or why would it not be proper, now to invite the Dutch?
I have the Honour to inclose a Memorial to their High Mightinesses. My Mission is now a Subject of deliberation among the Regencies of the several Cities and the Bodies of Nobles, who compose the Sovereignty of this Country. It is not probable that any determination will be had soon. They will probably confer with Russia and the Northern Powers about it first. Perhaps if these come into the War, nothing will be done, but in Concert with them. But if these do not come into the War, this Republick I think will readily accede to the Treaty of Alliance between France and America: for all Ideas of Peace with England are false and delusive. England will make Peace with the Dutch upon no other Condition than their joining her in the War against all her Enemies, which it is impossible for them to do even if their Inclinations were that Way, which they are not. The public Voice here is well decided against England.
I have the Honour to be much of your Excellency’s Opinion respecting Duties— I mentioned Tobacco to show what Duties America was able to bear. Whatever Sums a People are able to bear in Duties upon Exports or Imports upon the Luxuries, Conveniences or Necessaries of Life, they are undoubtedly able to raise by a dry Tax upon Polls and Estates, provided it is equally proportioned. Nay more, because the Expence of collecting and guarding against Frauds is saved.
Our Countrymen are getting right Notions of Revenue, and whenever these shall become general, I think there can be no difficulty in carrying on the War.
I have the honour to be, Sir, your most obedient and most humble Servant
John Adams

His Excellency Benjamin Franklin Esqr.
 
Notation: J. Adams. May 23. 1781
